Citation Nr: 1717583	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-35 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for arthritis of the elbows.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine (neck) disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for systemic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1975, from October 1976 to February 1979, and from May 1979 to August 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case resides with the RO in Atlanta, Georgia.

In January 2017 the Veteran testified during a hearing at the RO before the undersigned.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's January 2017 Board hearing.  The Veteran has waived initial RO consideration of this evidence.  

In order to more accurately reflect the nature of the Veteran's claims, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a muscle condition of the back and neck has been restyled as whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine (neck) disability.  In the same manner, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the hands, feet, back, neck, and arms has been restyled as whether new and material evidence has been received to reopen a claim of entitlement to service connection for systemic arthritis.


FINDINGS OF FACT

1.  Carpal tunnel disability did not originate in service, was not manifested to a compensable degree within one year of the Veteran's discharge from service, and is not otherwise etiologically related to the Veteran's service.

2.  Arthritis of the elbows did not originate in service, was not manifested to a compensable degree within one year of the Veteran's discharge from service, and is not otherwise etiologically related to the Veteran's service.

3.  A July 2007 RO decision denied the Veteran's application to reopen the claim of entitlement to service connection for low back disability.  The Veteran did not appeal or submit new and material evidence within one year.

4.  Evidence received subsequent to the July 2007 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for low back disability.

5.  A July 2007 RO decision denied the Veteran's application to reopen the claim of entitlement to service connection for cervical spine disability.  The Veteran did not appeal or submit new and material evidence within one year.

6.  Evidence received subsequent to the July 2007 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for cervical spine disability.

7.  A July 2007 RO decision denied the Veteran's claim of entitlement to service connection for arthritis of the hands, feet, back, neck, and arms (systemic arthritis).

8.  Evidence received subsequent to the July 2007 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for systemic arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for arthritis of the elbows have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The July 2007 rating decision that denied the Veteran's application to reopen the claim of entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

4.  New and material evidence has not been received to reopen the claim of service connection for low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The July 2007 rating decision that denied the Veteran's application to reopen the claim of entitlement to service connection for cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

6.  New and material evidence has not been received to reopen the claim of service connection for cervical spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The July 2007 rating decision that denied the Veteran's claim of entitlement to service connection for systemic arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

8.  New and material evidence has not been received to reopen the claim of service connection for systemic arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Carpal tunnel syndrome and arthritis of the elbows

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in June 2009.

With regard to the duty to assist, the Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  During the January 2017 Board hearing the Veteran's representative briefly mentioned the possibility of filing a request for VA to obtain additional records.  No additional requests for records have been submitted.

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the carpal tunnel syndrome and elbow disabilities on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that the file contains multiple evaluations conducted subsequent to the Veteran's active service.  Further, the Veteran essentially indicated at his January 2017 Board hearing that he did not desire to undergo any further VA examinations concerning these matters.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

At the January 2017 Board hearing the Veteran indicated that he served as a clerk and cook during his active service and would use his hands all day.  He indicated that he thought he had sought treatment for his carpal tunnel disability during service but was not sure it was in his records.  He was currently receiving treatment from VA and had recently received thumb braces.  He currently had numbness in his hands and had been told that the pain in his arms and hands was related to his back problems.  The Veteran did not comment upon his elbow disability.

Service treatment records show no complaints, diagnosis, or treatment of carpal tunnel disability or disability of the elbows.

A November 2006 private medical record noted that the Veteran had right carpal tunnel syndrome.

In a November 2006 statement the Veteran indicated that he had shooting pains in his arms.

A December 2008 VA record reveals that the Veteran complained of right hand pain that had started in the 1970s.  He also had hand weakness that would come and go.  The impression was borderline left median mononeuropathy at the wrist and no electrodiagnostic evidence of right medial mononeuropathy at the wrist.  A February 2009 VA record noted an impression of bilateral carpal tunnel syndrome. 

An August 2009 VA medical record indicates that the Veteran complained of hand pain with numbness that caused him to drop things.  He stated that he had to wear bilateral wrist splints for pain relief.  The impression was bilateral hand/wrist pain and neuropathic pain.  Testing had revealed borderline left carpal tunnel syndrome.

An October 2011 VA EMG report indicates that the Veteran complained of bilateral hand pain which was primarily in the thumbs.  Examination revealed that Tinel's was positive in the left wrist and elbow for hand pain, and Tinel's was negative in the right elbow and wrist.  Conclusions of the EMG included "electrodiagnostic evidence to support a mild ulnar neuropathy across the 
the elbow."  

In a May 2016 letter the Veteran's VA physician indicated that the Veteran had disabling hand pain.

Carpal tunnel disability was not shown during service, and there is no competent medical opinion linking carpal tunnel disability to service.  There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's carpal tunnel syndrome and his active service.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of his carpal tunnel disability.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, the Federal Circuit provided an example as to when lay evidence was competent, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether carpal tunnel syndrome is caused by an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the cause or date of onset of his carpal tunnel syndrome are not competent evidence as to a nexus.  In sum, the criteria for service connection for carpal tunnel disability have not been established.

While the Veteran is competent to report that he has had carpal tunnel pain since service, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not consistent (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran did not report any carpal tunnel or elbow pain during service or on a February 1987 VA general medical examination performed shortly after his last period of active service.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of carpal tunnel disability.

Since the competent evidence of record fails to indicate that the Veteran had carpal tunnel disability during service or within a year of discharge from service, or that carpal tunnel disability has been etiologically related to service, service connection for carpal tunnel syndrome is not warranted.

As for arthritis of the elbows, the Board can find no record indicating such a disability.  As no diagnosis of arthritis of the elbows is shown, service connection for that disability is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

II.  Low back and cervical spine (neck)

In a March 1988 rating decision, the RO denied service connection for a low back disability.  A November 2000 and July 2007 RO decision denied the Veteran's application to reopen the low back claim.  In a November 2000 rating decision, the RO denied service connection for a neck disability.  A February 2002 RO decision reopened the Veteran's neck claim but denied the claim on the merits.  A July 2007 RO decision denied the Veteran's application to reopen the neck claim.  The Veteran did not appeal the July 2007 decision nor submit new and material evidence within one year.  The July 2007 rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the January 2017 Board hearing the Veteran indicated that he had hurt his low back during service by "moving wrong" on the flight line and by being involved in automobile accidents during service.  He would go to sick call but would keep working.  Personnel told him to "quit coming back" to sick call.  He believed his low back strain started in 1979.  He had a muscle condition as well as pain in his back and neck during service.  The Veteran stated that he was hit by a motorcycle while in the Navy and had neck and back pain as a result of that accident.


A.  Low back

Evidence of record at the time of the prior RO denials included service treatment records (STRs).  A December 1979 STR noted that the Veteran had complained of low back pain of 4 days duration.  The assessment was low back strain.  August 1980 and September 1980 STRs noted that the Veteran had episodes of chronic low back pain since December 1979.  February 1980, August 1980, and September 1980 records reflect that the Veteran was diagnosed with chronic lower back pain (L5-S1) and was instructed on how to perform physical therapy exercises for his low back problems.  A June 1981 STR noted that the Veteran had muscular back pain after being involved in an automobile accident, and a September 1985 STR noted that the Veteran complained of lower back pain and lumbar muscular strain after being involved in another automobile accident.

Evidence of record at the time of the final denials also included a June 1988 VA orthopedic examination that noted that the Veteran had developed back pain during service beginning in 1979.  X-rays of the lumbar spine were normal and the diagnosis was recurrent low back strain.

A November 2003 private medical record indicated treatment for chronic low back pain.

A June 2004 private medical record noted an assessment of low back pain.

In a November 2006 statement the Veteran indicated that he had experienced back problems ever since his active service.  

Evidence submitted after the July 2007 RO decision includes a July 2009 MRI of the lumbar spine that revealed degeneration of the L5-S1 disc.

An August 2009 VA record indicated that the Veteran complained of back pain that had become worse since an unidentified accident.

A December 2010 VA medical record indicated that the Veteran continued to complain and seek treatment for chronic low back pain. 

At a December 2011 VA (QTC) examination the Veteran stated that his back pain had started in service in  1979.  

Private February 2012 X-rays of the lumbar spine revealed spondylitic changes of the lumbar spine with degenerative disc disease worst at L5-S1.

An October 2012 VA Back (thoracolumbar spine) examination noted that the Veteran had been diagnosed with low back strain in 1979 and 1985.  The Veteran stated that he had experienced back pain on a daily basis since the 1980s.  The examiner indicated that the Veteran's current thoracolumbar degenerative arthritis and lumbar disc disease were not likely related to his in-service treatment for low back pain.  The examiner noted that the Veteran had no evidence of herniated disc or significant degenerative disease of thoracolumbar spine until a 2009 MRI, which was more than 20 years following the Veteran's last period of military service.  The examiner further stated that the Veteran's current findings of low back degenerative arthritis and disc disease were related to aging.

B.  Cervical spine (neck)

Evidence of record at the time of the prior RO denials included STRs.  A June 1981 STR noted that the Veteran complained of cervical pain following an automobile accident.  Examination of the neck revealed full range of motion with muscular tenderness.  The assessment was muscular back pain.

A February 1987 VA general medical examination revealed no complaints concerning the neck or cervical spine.

A February 2001 record noted that the Veteran had an essentially normal MRI that had shown mild cervical spondylolysis.

An August 2001 letter from the Veteran's private physician noted that the Veteran was being treated for neck problems and complaints of upper extremity weakness and numbness.  The Veteran had mild spondylosis but had a normal EMG.

A November 2003 private medical record indicated treatment for chronic neck pain.

An August 2006 private record noted an assessment of cervical radiculopathy.

Evidence of record submitted since the July 2007 RO denial includes a July 2009 MRI of the cervical spine that revealed mild disc bulging at C3-C4 and C4-C5.  

A December 2010 VA medical record indicated that the Veteran continued to complain and seek treatment for chronic neck pain. 

At a December 2011 VA (QTC) examination the Veteran stated that his neck pain had started in 1970.

Private February 2012 X-rays of the cervical spine revealed spondylitic changes of the cervical spine without fracture.

An October 2012 VA Neck (Cervical Spine) examination noted that the Veteran had been diagnosed with cervical spondylosis in 2001.  The Veteran stated that he had hurt his neck in a motor vehicle accident in 1980 and continued to have intermittent neck pain since that time.  The examiner stated that the Veteran's neck disability was not likely related to the Veteran's military service.  the October 2012 VA examiner noted that the first evidence of mild degenerative changes of the cervical spine was not until 2001, some 15 years after discharge.  It was noted that the findings from the October 2012 VA examination were similar to the findings from 1981, without obvious progression.  

The newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the low back or cervical spine claim.  In particular, there is no newly received evidence linking a low back or cervical spine disability to the Veteran's military service.  The evidence does not otherwise substantiate any other element of service connection that was not already substantiated at the time of the prior final decision.  Accordingly, the evidence received since the denial of the claims in July 2007 is not new and material, and reopening of service connection for low back disability or cervical spine disability is not warranted.

Systemic arthritis

A July 2007 RO decision denied the Veteran's claim of service connection for systemic arthritis (characterized at that time as arthritis of the hands, feet, back, neck, and arms).

In a February 2010 statement the Veteran indicated that physicians had told him that "a good part of my body is covered" with arthritis.

At the January 2017 Board hearing the Veteran indicated that he had been diagnosed, or at least had been told by VA, that he had arthritis of hands, feet, neck, arms, and elbows.  While the Veteran has been diagnosed with arthritis in some of his toes, fingers, and spine, no disability of systemic arthritis or rheumatoid arthritis or such has been demonstrated. 

There is no evidence of record, whether previously submitted or submitted subsequent to the July 2007 denial, reflecting a diagnosis of systemic or rheumatoid arthritis.  As noted, the Veteran's records do reveal that he has been diagnosed with arthritis in some of his toes, fingers, and spine.  The arthritis, however, has always been described as either degenerative arthritis or osteoarthritis.

As no current systemic arthritis disability is shown now or previously, the evidence received since the denial of the claim in July 2007 is not new and material, and reopening of service connection for systemic arthritis is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit favorable determinations.


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for arthritis of the elbows is denied.

New and material evidence was not received, and the request to reopen a claim of entitlement to service connection for low back disability is denied.

New and material evidence was not received, and the request to reopen a claim of entitlement to service connection for cervical spine (neck) disability is denied.

New and material evidence was not received, and the request to reopen a claim of entitlement to service connection for systemic arthritis is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


